As filed with the Securities and Exchange Commission on December 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2012 Date of reporting period:October 31, 2011 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at October 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.49% Aerospace & Defense - 4.26% Ceradyne, Inc. * $ Hexcel Corp. * Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Auto Components - 0.54% Goodyear Tire & Rubber Co. * Magna International, Inc. # Automobiles - 0.11% Ford Motor Co. * Beverages - 4.76% Brown-Forman Corp. - Class B The Coca-Cola Co. Coca-Cola Enterprises, Inc. PepsiCo, Inc. Biotechnology - 0.36% Biogen Idec, Inc. * Capital Markets - 1.10% Ameriprise Financial, Inc. Franklin Resources, Inc. INTL FCStone, Inc. * Oppenheimer Holdings, Inc. - Class A Chemicals - 0.99% A. Schulman, Inc. Agrium, Inc. # American Vanguard Corp. Georgia Gulf Corp. * Monsanto Co. Potash Corporation of Saskatchewan, Inc. - ADR Westlake Chemical Corp. Communications Equipment - 0.45% Comtech Telecommunications Corp. InterDigital, Inc. JDS Uniphase Corp. * Telefonaktiebolaget LM Ericsson - ADR Computers & Peripherals - 3.41% Apple, Inc. * Hewlett-Packard Co. NetApp, Inc. * Quantum Corp. * Construction & Engineering - 0.30% MasTec, Inc. * URS Corp. * Consumer Finance - 0.93% American Express Co. Discover Financial Services Diversified Consumer Services - 0.58% Lincoln Educational Services Corp. Weight Watchers International, Inc. Diversified Telecommunication Services - 3.93% AT&T, Inc. IDT Corp. - Class B Verizon Communications, Inc. Electric Utilities - 0.13% PNM Resources, Inc. Electrical Equipment - 0.36% Rockwell Automation, Inc. Electronic Equipment, Instruments & Components - 1.62% Corning, Inc. FEI Co. * Newport Corp. * SYNNEX Corp. * Tech Data Corp. * Vishay Intertechnology, Inc. * Energy Equipment & Services - 2.07% Baker Hughes, Inc. Halliburton Co. ION Geophysical Corp. * National Oilwell Varco, Inc. RPC, Inc. Food & Staples Retailing - 3.86% Ingles Markets, Inc. - Class A Nash Finch Co. Pricesmart, Inc. Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. * Food Products - 1.68% Cal-Maine Foods, Inc. Chiquita Brands International, Inc. * ConAgra Foods, Inc. Dean Foods Co. * Fresh Del Monte Produce, Inc. # Green Mountain Coffee Roasters, Inc. * The Hershey Co. Sara Lee Corp. Gas Utilities - 1.17% The Laclede Group, Inc. New Jersey Resources Corp. WGL Holdings, Inc. Health Care Equipment & Supplies - 0.49% Atrion Corp. Baxter International, Inc. Health Care Providers & Services - 2.89% Aetna, Inc. AMERIGROUP Corp. * Coventry Health Care, Inc. * Humana, Inc. Magellan Health Services, Inc. * Molina Healthcare, Inc. * Owens & Minor, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Hotels, Restaurants & Leisure - 4.09% Chipotle Mexican Grill, Inc. * Domino's Pizza, Inc. * Las Vegas Sands Corp. * McDonald's Corp. Red Robin Gourmet Burgers, Inc. * Wynn Resorts Ltd. Household Durables - 0.27% Tempur-Pedic International, Inc. * Household Products - 2.75% Colgate-Palmolive Co. The Procter & Gamble Co. Insurance - 3.20% American Financial Group, Inc. CNO Financial Group, Inc. * Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 0.76% Priceline.com, Inc. * Internet Software & Services - 0.70% 75 Google, Inc. - Class A * IAC/InterActiveCorp. * IT Services - 5.81% Automatic Data Processing, Inc. Cardtronics, Inc. * Fidelity National Information Services, Inc. International Business Machines Corp. Visa, Inc. - Class A Machinery - 1.35% Caterpillar, Inc. Colfax Corp. * Cummins, Inc. Eaton Corp. Illinois Tool Works, Inc. Joy Global, Inc. Mueller Industries, Inc. Media - 2.35% CBS Corp. - Class B DIRECTV - Class A * Viacom, Inc - Class B * The Walt Disney Co. The Washington Post Co. - Class B Metals & Mining - 1.34% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Olympic Steel, Inc. Multi-line Retail - 1.13% Big Lots, Inc. * Dollar Tree, Inc. * Kohl's Corp. Multi-Utilities - 0.78% Consolidated Edison, Inc. Genie Energy Ltd. - Class B * Oil, Gas & Consumable Fuels - 8.00% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CVR Energy, Inc. * Devon Energy Corp. Green Plains Renewable Energy, Inc. * HollyFrontier Corp. Marathon Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. Tesoro Corp. Total S.A. - ADR Valero Energy Corp. Western Refining, Inc. * The Williams Companies, Inc. World Fuel Services Corp. Paper & Forest Products - 0.89% Domtar Corp. Mercer International, Inc. * Personal Products - 0.31% Estee Lauder Companies, Inc. - Class A Pharmaceuticals - 6.45% Abbott Laboratories Bristol-Myers Squibb Co. Forest Laboratories, Inc. * Johnson & Johnson Pfizer, Inc. Professional Services - 0.63% Kelly Services, Inc. - Class A Semiconductors & Semiconductor Equipment - 8.59% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Atmel Corp. * Brooks Automation, Inc. * Cypress Semiconductor Corp. Fairchild Semiconductor International, Inc. * GT Advanced Technologies, Inc. * Intel Corp. KLA-Tencor Corp. Kulicke & Soffa Industries, Inc. * Novellus Systems, Inc. * Silicon Image, Inc. * Texas Instruments, Inc. Xilinx, Inc. Software - 3.50% Citrix Systems, Inc. * Electronic Arts, Inc. * Informatica Corp. * Microsoft Corp. Oracle Corp. Red Hat, Inc. * TIBCO Software, Inc. * Tyler Technologies, Inc. * Specialty Retail - 6.31% AutoZone, Inc. * GameStop Corp. - Class A * The Gap, Inc. Home Depot, Inc. Lowe's Companies, Inc. OfficeMax, Inc. * O'Reilly Automotive, Inc. * Sonic Automotive, Inc. - Class A Ulta Salon Cosmetics & Fragrance, Inc. * Textiles, Apparel & Luxury Goods - 0.75% Fossil, Inc. * Ralph Lauren Corp. Tobacco - 1.02% Lorillard, Inc. Philip Morris International, Inc. Trading Companies & Distributors - 0.42% United Rentals, Inc. * Wireless Telecommunication Services - 0.10% Telephone and Data Systems, Inc. Total Common Stocks (Cost $34,832,039) SHORT-TERM INVESTMENTS - 2.15% Fidelity Institutional Money Market Government Portfolio, Class I, 0.05%†(Cost $779,729) Total Investments in Securities (Cost $35,611,768) - 99.64% Other Assets in Excess of Liabilities - 0.36% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of October 31, 2011. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at October 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 91.55% Aerospace & Defense - 6.04% BAE Systems PLC - ADR $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Airlines - 2.34% Deutsche Lufthansa AG - ADR Ryanair Holdings PLC - ADR* Capital Markets - 0.83% Credit Suisse Group AG - ADR Commercial Banks - 0.15% DBS Group Holdings Ltd. - ADR Commercial Services & Supplies - 0.35% Republic Services, Inc. Waste Management, Inc. Communications Equipment - 2.50% Nokia Corp. - ADR Computers & Peripherals - 0.38% Seagate Technology PLC # Construction Materials - 1.88% CRH PLC - ADR Diversified Telecommunication Services - 19.89% AT&T, Inc. BCE, Inc. # BT Group PLC - ADR Deutsche Telekom AG - ADR France Telecom S.A. - ADR KT Corp. - ADR Portugal Telecom, SGPS, S.A. - ADR Telecom Italia S.p.A. - ADR Telefonica S.A. - ADR Telstra Corp., Ltd. - ADR TELUS Corp. # Verizon Communications, Inc. Energy Equipment & Services - 0.86% Transocean Ltd. # Food & Staples Retailing - 0.18% Wal-Mart Stores, Inc. Food Products - 2.29% ConAgra Foods, Inc. Kellogg Co. Sara Lee Corp. Industrial Conglomerates - 0.13% Koninklijke Philips Electronics N.V. - ADR Insurance - 6.40% Allianz SE - ADR Aviva PLC - ADR AXA S.A. - ADR Prudential PLC - ADR Sun Life Financial, Inc. # Media - 0.74% Thomson Reuters Corp. # Time Warner Cable, Inc. Office Electronics - 0.32% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 14.60% BP PLC - ADR Canadian Oil Sands Ltd. # Chevron Corp. ConocoPhillips Encana Corp. # ENI S.p.A. - ADR Marathon Oil Corp. PetroChina Co., Ltd. - ADR Repsol YPF, S.A. - ADR Royal Dutch Shell PLC - ADR Sasol Ltd. - ADR Statoil ASA - ADR Total S.A. - ADR Paper & Forest Products - 2.97% International Paper Co. Stora Enso Oyj - ADR Svenska Cellulosa AB (SCA) - ADR UPM-Kymmene Oyj - ADR Pharmaceuticals - 12.40% Abbott Laboratories AstraZeneca PLC - ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. - ADR Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Semiconductors & Semiconductor Equipment - 3.14% Intel Corp. STMicroelectronics N.V. - ADR Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Specialty Retail - 0.22% Limited Brands, Inc. Tobacco - 2.02% Reynolds American, Inc. Wireless Telecommunication Services - 10.92% China Mobile Ltd. - ADR Mobile TeleSystems - ADR NTT DOCOMO, Inc. - ADR Philippine Long Distance Telephone Co. - ADR Rogers Communications, Inc. - Class B # SK Telecom Co., Ltd. - ADR VimpelCom Ltd. - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $15,513,295) PREFERRED STOCKS - 2.91% Diversified Telecommunication Services - 2.91% Tele Norte Leste Participacoes S.A. - ADR Telefonica Brasil S.A. - ADR Total Preferred Stocks (Cost $445,588) SHORT-TERM INVESTMENTS - 3.55% Fidelity Institutional Money Market Government Portfolio, Class I, 0.05%†(Cost $597,254) Total Investments in Securities (Cost $16,556,137) - 98.01% Other Assets in Excess of Liabilities - 1.99% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of October 31, 2011. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States 31.1% United Kingdom 11.3% Canada 7.4% France 6.1% Italy 4.4% Ireland 4.3% Germany 3.8% Spain 3.7% Australia 3.1% Brazil 2.9% Finland 2.9% Sweden 2.5% Netherlands 2.5% Switzerland 1.7% Republic of Korea 1.6% Russian Federation 1.6% Norway 1.5% Japan 1.5% Hong Kong 1.3% Taiwan, Province of China 1.1% Bermuda 1.0% China 0.8% Philippines 0.7% South Africa 0.7% Portugal 0.3% Singapore 0.2% 100.0% O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at October 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 94.92% Aerospace & Defense - 3.26% Aerovironment, Inc. * $ Astronics Corp. * Ceradyne, Inc. * HEICO Corp. Hexcel Corp. * Teledyne Technologies, Inc. * Triumph Group, Inc. Airlines - 0.57% Copa Holdings S.A. - Class A # Auto Components - 2.96% BorgWarner, Inc. * The Goodyear Tire & Rubber Co. * Magna International, Inc. # Standard Motor Products, Inc. Tenneco, Inc. * TRW Automotive Holdings Corp. * Automobiles - 0.18% Tata Motors Ltd. - ADR Beverages - 0.49% Brown-Forman Corp. - Class B Coca-Cola Enterprises, Inc. Biotechnology - 0.54% Cepheid, Inc. * Building Products - 0.53% Owens Corning, Inc. * Trex Co., Inc. * Capital Markets - 0.28% Virtus Investment Partners, Inc. * Chemicals - 2.69% American Vanguard Corp. Georgia Gulf Corp. * NewMarket Corp. Potash Corporation of Saskatchewan, Inc. - ADR Valhi, Inc. Westlake Chemical Corp. Commercial Services & Supplies - 2.04% Copart, Inc. * Interface, Inc. - Class A Multi-Color Corp. Waste Connections, Inc. Communications Equipment - 1.06% F5 Networks, Inc. * InterDigital, Inc. JDS Uniphase Corp. * Construction & Engineering - 1.12% Dycom Industries, Inc. * MasTec, Inc. * Diversified Consumer Services - 1.66% Coinstar, Inc. * Sotheby's Weight Watchers International, Inc. Diversified Telecommunication Services - 2.86% Consolidated Communications Holdings, Inc. General Communication, Inc. - Class A * Rostelecom - ADR Telecom Corporation of New Zealand Ltd. - ADR Vonage Holdings Corp. * Electrical Equipment - 0.25% General Cable Corp. * Electronic Equipment, Instruments & Components - 1.88% Cognex Corp. Electro Scientific Industries, Inc. * FARO Technologies, Inc. * OSI Systems, Inc. * Rofin-Sinar Technologies, Inc. * Vishay Intertechnology, Inc. * Energy Equipment & Services - 2.95% Baker Hughes, Inc. 88 CARBO Ceramics, Inc. ION Geophysical Corp. * Patterson-UTI Energy, Inc. Precision Drilling Corp. *# RPC, Inc. Weatherford International Ltd. *# Food & Staples Retailing - 1.11% Pricesmart, Inc. Whole Foods Market, Inc. * Food Products - 3.40% B&G Foods, Inc. Bunge Ltd. # Cal-Maine Foods, Inc. ConAgra Foods, Inc. Dean Foods Co. * Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * The Hershey Co. Health Care Equipment & Supplies - 2.47% Atrion Corp. C.R. Bard, Inc. The Cooper Companies, Inc. Cyberonics, Inc. * Zoll Medical Corp. * Health Care Providers & Services - 1.99% AMERIGROUP Corp. * Centene Corp. * Coventry Health Care, Inc. * Humana, Inc. Sunrise Senior Living, Inc. * Team Health Holdings, Inc. * Health Care Technology - 0.91% Computer Programs and Systems, Inc. Quality Systems, Inc. Hotels, Restaurants & Leisure - 5.24% Chipotle Mexican Grill, Inc. * DineEquity, Inc. * Domino's Pizza, Inc. * Krispy Kreme Doughnuts, Inc. * Las Vegas Sands Corp. * Peet's Coffee & Tea, Inc. * Red Robin Gourmet Burgers, Inc. * Royal Caribbean Cruises Ltd. # Tim Hortons, Inc. # Wynn Resorts Ltd. Household Durables - 2.08% D.R. Horton, Inc. Tempur-Pedic International, Inc. * Tupperware Brands Corp. Household Products - 0.92% Church & Dwight Co., Inc. Internet & Catalog Retail - 1.13% priceline.com, Inc. * Internet Software & Services - 3.48% IAC/InterActiveCorp. * Keynote Systems, Inc. * Liquidity Services, Inc. * Open Text Corp. *# Sohu.com, Inc. * WebMD Health Corp. * IT Services - 3.08% Alliance Data Systems Corp. * Cardtronics, Inc. * Gartner, Inc. * Leisure Equipment & Products - 1.22% Brunswick Corp. Polaris Industries, Inc. Machinery - 6.24% AGCO Corp. * Chart Industries, Inc. * Colfax Corp. * Cummins, Inc. Gardner Denver, Inc. Joy Global, Inc. Kennametal, Inc. Lindsay Corp. Lydall, Inc. * Miller Industries, Inc. Mueller Industries, Inc. Nordson Corp. Timken Co. Titan International, Inc. Media - 2.30% Arbitron, Inc. Cablevision Systems Corp. - Class A Charter Communications, Inc. - Class A * DISH Network Corp. - Class A* Global Sources Ltd. *# Knology, Inc. * Liberty Media Corp. - Class A * Lions Gate Entertainment Corp. *# Sinclair Broadcast Group, Inc. - Class A Metals & Mining - 2.79% Allegheny Technologies, Inc. Carpenter Technology Corp. Nucor Corp. Pan American Silver Corp. *# Southern Copper Corp. Multi-line Retail - 1.52% Dillard's, Inc. - Class A Dollar Tree, Inc. * Oil, Gas & Consumable Fuels - 4.53% Cabot Oil & Gas Corp. Crosstex Energy, Inc. HollyFrontier Corp. Peabody Energy Corp. Provident Energy Ltd. # Range Resources Corp. Sunoco, Inc. Tesoro Corp. Personal Products - 2.40% Elizabeth Arden, Inc. * Herbalife Ltd. # Nu Skin Enterprises, Inc. - Class A Pharmaceuticals - 0.99% The Medicines Co. * Perrigo Co. Professional Services - 1.92% Manpower, Inc. Mistras Group, Inc. * On Assignment, Inc. * Resources Connection, Inc. Towers Watson & Co. - Class A Semiconductors & Semiconductor Equipment - 4.09% Atmel Corp. * Cirrus Logic, Inc. * Fairchild Semiconductor International, Inc. * GT Advanced Technologies, Inc. * KLA-Tencor Corp. Kulicke & Soffa Industries, Inc. * OmniVision Technologies, Inc. * Silicon Image, Inc. * Software - 3.13% ACI Worldwide, Inc. * Activision Blizzard, Inc. Aspen Technology, Inc. * Informatica Corp. * Intuit, Inc. * Mentor Graphics Corp. * TIBCO Software, Inc. * Tyler Technologies, Inc. * Specialty Retail - 5.12% Advance Auto Parts, Inc. AutoNation, Inc. * AutoZone, Inc. * The Buckle, Inc. Cost Plus, Inc. * Genesco, Inc. * PetSmart, Inc. Sally Beauty Holdings, Inc. * Ulta Salon Cosmetics & Fragrance, Inc. * Vitamin Shoppe, Inc. * Wet Seal, Inc. - Class A * Zumiez, Inc. * Textiles, Apparel & Luxury Goods - 5.15% Crocs, Inc. * Deckers Outdoor Corp. * Fossil, Inc. * Lululemon Athletica, Inc. * Under Armour, Inc. - Class A * Tobacco - 0.39% Vector Group Ltd. Trading Companies & Distributors - 0.87% United Rentals, Inc. * Wireless Telecommunication Services - 1.13% MetroPCS Communications, Inc. * Tim Participacoes S.A. - ADR Total Common Stocks (Cost $6,211,543) PREFERRED STOCKS - 1.54% Chemicals - 0.17% Braskem S.A. - ADR * Diversified Telecommunication Services - 1.37% Brasil Telecom S.A. - ADR Telefonica Brasil S.A. -ADR Total Preferred Stocks (Cost $115,253) SHORT-TERM INVESTMENTS - 3.74% Fidelity Institutional Money Market Government Portfolio, Class I, 0.05%†(Cost $250,173) Total Investments in Securities (Cost $6,576,969) - 100.20% Liabilities in Excess of Other Assets - (0.20)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of October 31, 2011. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments October 31, 2011 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: ▪ Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. ▪ Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ▪ Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of October 31, 2011: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
